Name: Commission Regulation (EC) No 2220/94 of 13 September 1994 enabling Member States to authorize preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  economic geography;  plant product;  marketing
 Date Published: nan

 No L 239/4 Official Journal of the European Communities 14. 9 . 94 COMMISSION REGULATION (EC) No 2220/94 of 13 September 1994 enabling Member States to authorize preventive withdrawals of apples and pears Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Member States may authorize producer organizations established on their territory to undertake preventive withdrawals of apples and pears during the 1994/95 marketing year. Article 2 1 . Preventive withdrawals may not relate to more than 668 650 tonnes of apples and 210 800 tonnes of pears distributed by Member States in the following manner, in tonnes : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 of 26 July 1979 on preventive withdrawals of apples and pears (3), as last amended by Regulation (EC) No 3451 /93 (4), lays down the circumstances under which preventive withdrawals may be authorized ; Whereas, for the 1994/95 marketing year, apple produc ­ tion is estimated at 8 997 300 tonnes ; whereas expected surpluses in relation to production of 7 660 000 tonnes amount to 1 337 300 tonnes ; whereas preventive with ­ drawals may relate to no more than 50 % of this quantity, that is, 668 650 tonnes ; Whereas, for the 1994/95 marketing year, pear production is estimated at 2 781 600 tonnes ; whereas expected surpluses in relation to production of 2 360 000 tonnes amount to 421 600 tonnes ; whereas preventive with ­ drawals may relate to no more than 50 % of this quantity, that is 210 800 tonnes ; Whereas these quantities should be distributed among the various Member States in proportion to the surpluses anti ­ cipated in each one of them in respect of varieties subject to withdrawals ; Whereas the prices communicated in accordance with the provisions of the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1053/72 have stood on several representative markets of the Community below the basic price ; Apples Pears Belgium : 39 900 20 400 Denmark : 1 400 300 Germany : 87 900 21 600 Greece : 20 800 7 400 France : 196 200 21 600 Ireland : 600  Italy : 177 600 84 060 Luxembourg : 200 40 Netherlands : 45 850 23 200 United Kingdom : 1 6 200 3 800 Spain : 65 500 14 600 Portugal : 16 500 13 800 2. Preventive withdrawals may relate only to varieties referred to in the Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 118 , 20. 5 . 1972, p . 1 . (2) OJ No L 338 , 31 . 12. 1993 , p . 26 . (3) OJ No L 189, 27. 7 . 1979, p. 47. (4) OJ No L 316, 17. 12 . 1993 , p. 9 . 14. 9 . 94 Official Journal of the European Communities No L 239/5 ANNEX List of varieties of apples which may be the subject of preventive withdrawals Golden Delicious and mutations Imperatore Red Delicious and mutations Stark Delicious Starkcrimson Black Stayman Staymanred Stayman Winesap Richared Macintosh Red Belle de Boskoop Delicious Pilafa Granny Smith Bramley's Seedling Ingrid Marie Glocken Apfel Jonagold and mutations Bravo de Esmolfe Casa nova de AlcobaÃ §a Riscadinha Gala and mutations Gloster Elstar Idared Spartan Cox Orange and mutations List of varieties of pears which may be the subject of preventive withdrawals Passe Crassane ConfÃ ©rence DoyennÃ © du Comice Empereur Alexandre Crystalli Alexandre Lucas Rocha